Citation Nr: 1401636	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  05-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from February 1982 to February 1985.  He subsequently was a member of the Army Reserve for many years and he was called to active duty for the period from October 1, 2001 to August 28, 2002.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2006, the Veteran presented testimony at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claim folder.

In March 2007, the Board remanded this appeal for further development.  Thereafter, in February 2009 the Board denied the Veteran's claim of entitlement to service connection for a right shoulder disability.  The Veteran then appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  An April 2011 Memorandum Decision of the Court set aside that portion of the Board's decision that denied service connection for the claimed right shoulder disorder, and that issue on appeal was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

In July 2012, the Board remanded the claim for additional development.

The Board in June 2013 referred this matter for a medical expert opinion from a VA specialist employed by the VA's Veterans Health Administration (VHA).  An opinion was received by the Board in September 2013 and a copy of that opinion was then provided to the Veteran in November 2013 for his review and his presentation of any additional documentary evidence and argument in response.  



FINDING OF FACT

A right shoulder disability was not incurred in or aggravated by service and has not been shown to be causally related to service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Appropriate notice was provided in July 2003, March 2006 and April 2007.  The claim was subsequently readjudicated in supplemental statements of the case and a prior Board decision.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of the disability, and afforded the Veteran the opportunity to give testimony before the Board.

In March 2007 the claim was remanded for the Veteran to be afforded a VA medical examination.  Thereafter the Veteran was afforded a VA medical examination in April 2008 and an addendum to the examination report was added in June 2008.

In July 2012 the claim was remanded for the Veteran to be asked to identify all treatment for his right shoulder disorder since 1985 and for all identified treatment records to be obtained and associated with the claims file after obtaining any necessary authorization.  It was ordered that the report of an August 2003 x-ray should be obtained and associated with the claims file.  It was ordered that all treatment records from the entity referred to as "NC" in an October 2003 VA primary care note should be obtained.  Lastly, it was ordered that the Veteran be afforded a VA medical examination.

Thereafter, additional VA treatment records, including the August 2003 x-ray report, were obtained and associated with the claims file.  The Veteran was asked in a letter dated in July 2012 to identify additional treatment since 1985 and asked to provide authorization to obtain the records of treatment from "NC"; however, the Veteran did not respond.  The Veteran was afforded VA medical examinations in August and November 2012.

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268  1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Thus, the Board finds that all necessary development has been accomplished.

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established by chronicity or continuity of symptoms for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  See 38 CFR 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is seeking service connection for a right shoulder disorder.  He contends that he sustained a shoulder injury in service.  Service treatment records dated in December 1984 reveal that the Veteran sought treatment for pain in his right shoulder after a reported injury during a basketball game.  There was no swelling or tenderness to touch and range of motion was good, with no pain.  He was diagnosed with soft tissue injury.  On a medical history form completed in January 1985, the Veteran reported having swollen or painful joints but denied a "painful or 'trick' shoulder."  On a medical history form completed in November 1989, the Veteran reported having a "painful or 'trick' shoulder."  On a medical history form completed in February 2002, the Veteran denied having a "painful or 'trick' shoulder."  A medical record dated in July 2002 notes an abnormality of the right shoulder which appears to be a scar, tattoo, or identifying body mark.  On the accompanying medical history, the Veteran answered "yes" to having then or ever having a painful shoulder, elbow or wrist. 

The record indicates that the Veteran had complaints of right shoulder pain during his first period of active duty and during his second period of active duty, as well as during the years between the periods of active duty.  As such, the question of whether a right shoulder disorder existed at the time of entry into his second period of service has been raised.

The Veteran underwent a VA examination of his shoulder in August 2003.  He reported that he had experienced stiffness in his shoulders during service.  In another VA examination report dated in August 2003, on examination, both shoulders were found to be normal, with full range of motion without pain.  Both shoulders were stable to traction.  The examiner opined that the Veteran's complaints were related to the "extreme activity" demanded of him.  He concluded that the Veteran's "muscle aching" was transient and there was "nothing of significance" in the physical examination.

The Veteran was treated in a VA facility in October 2003, when he complained of pain in his right shoulder.  His condition was assessed as "rotator cuff tendonitis," and a magnetic resonance imaging (MRI) scan of the right shoulder was ordered.  A November 2003 MRI revealed small, subchondral cysts in the humeral head but no other abnormal findings.  

In a statement dated in July 2004 the Veteran reported that he was treated for shoulder pain in January 2002 and that the medical condition bursitis is listed in the medical record during the visit.  He indicated that he continued to suffer from the symptoms.

At a hearing before the undersigned in June 2006 the Veteran reported that his shoulder disorder was caused by the marching with a rucksack.

In April 2008 the Veteran was afforded a VA medical examination.  After examination the Veteran was diagnosed with degenerative joint disease of the right shoulder.  In a June 2008 addendum, the examiner rendered the opinion that it is less likely as not that the Veteran's right shoulder disorder is the result of an injury in service.  The examiner stated that it was very difficult to relate the current condition with the Veteran's injury while playing basketball in December 1984 in which he had a soft tissue injury and was treated and released, without follow up.  The examiner further noted that a VA examination in 2002 (note: the examination was actually conducted in August 2003) was negative for any type of disability and that there was a lack of clinical visits while in service.  The rationale for this opinion was identified as "medical evidence, medical knowledge, and experience."

In March 2012 a VA medical expert opinion was obtained.  The expert stated that:

there is absolutely no correlation between the minimal arthritic changes noted in this patient's MRI of November 2003 and his x-rays of April [  ], 2008, and his preceding injuries.  The degenerative changes noted are a part of the ongoing aging process and are in no way related to previous incidents.  Therefore, it is my opinion that there is no correlation between the degenerative changes and his pre-existing injuries.

At an August 2012 VA examination, the examiner noted that the Veteran had gradual onset right shoulder pain during his tour from 1982 to 1985 that was diagnosed as bursitis.  The examiner reported that the Veteran was placed on light duty for two weeks.  He was discharged.  However, he was a reservist who was activitated from October 2001 to August 2002 and was advised that he had degenerative joint disease.  It was this examiner's opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that the degenerated "supr labrum" and subdeltoid bursitis were not seen in a 2003 MRI but were present in a 2009 MRI showing a condition not related to military service.

At a November 2012 VA examination, it was reported that the Veteran developed right shoulder pain in 1982 from playing flag football.  His shoulder improved but was not cured.  He was noted to always have some pain.  It was reported that he reinjured his shoulder during training for combat.  The Veteran had not had any surgery; however, he had therapy, injections, and medications.  The Veteran was not found to have any scars related to his shoulder condition.  He was diagnosed with degenerative joint disease of the right shoulder with chronic bursitis and impingement syndrome.  The examiner rendered the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that the Veteran's current degenerative arthritis of the right shoulder was "very difficult to relate to the shoulder injury while playing basketball on December [   ], 1984 in which he had a soft tissue injury."  The examiner continued to state that the Veteran was treated and released from the clinic with no further follow-up.  The examiner noted that the Veteran underwent a VA C & P examination in 2002 (the Board points out that the examination was in August 2003) that was negative for any type of disability related to the basketball injury.  The examiner stated that "[t]he current diagnosis is difficult to relate to the right shoulder degenerative arthritis due to the lack of clinic visits while in service."

In September 2013 a VA medical expert reviewed the claims file.  The expert, an orthopedic surgeon, found that the right shoulder diagnosis is degenerative arthritis of the shoulder and that it was first identified in December 2003.  The expert reported that the clinical significance of the in service events and treatment is irrelevant.  The post service MRI in December 2003 and plain films followed by an MRI in 2008 were noted to demonstrate a slowly advancing and typical picture of degenerative arthritis.  The expert stated that the small subcondral cyst and spur formation are the classic indicators of degenerative arthritis.  They represent disturbances along the articular margin of the joint resulting from ongoing inflammation and repair, not prior injury.  The expert noted that they do not represent the long term results of injury.  The expert opined that the evidence does not show that the Veteran had the condition prior to October 2001.  The opinion was rendered that it is not likely that any of the Veteran's currently diagnosed right shoulder arthritis is related to the symptoms and signs that may have occurred within one year of February 1995 or within one year after August 2002.  The expert reported that it is not likely that the current disease is attributable to any disease, incident or injury suffered during either period of active service.  The Veteran's in service complaints were noted by the expert to be "clearly temporary and healed uneventfully."  The expert noted that the Veteran's occupation as a carpenter is renowned for contributing to impingement syndrome and eventually rotator cuff disease but this is not the same as degenerative arthritis.  The two conditions are distinct and independent.  The expert reported that he concurred with the opinion previously stated in March 2012 that the current shoulder condition is not related to his military service.

Entitlement to service connection for a right shoulder disorder is not warranted.  The Veteran is currently diagnosed with degenerative arthritis of the right shoulder.  It is acknowledged that the Veteran received treatment for right shoulder pain in service and that he reported right shoulder problems on medical history forms while in service.  However, post service in August 2003 the Veteran's shoulders were found to be normal on examination.  In November 2003 the Veteran was found to have small, subchondral cysts in the humeral head on MRI but no other abnormalities.  A VA medical expert indicated in March 2012 that there was no correlation between the Veteran's minimal arthritic changes and the Veteran's preceding injuries.  The expert found that the changes were part of the ongoing aging process.  In August 2012 and November 2012, it was again opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury.

In September 2013 a VA medical expert rendered the opinion that the Veteran's condition was a slowly advancing and typical picture of degenerative arthritis.  The expert reported that the small subcondral cyst and spur formation were classic indicators of degenerative arthritis and were the result of ongoing inflammation and repair and not prior injury.  The expert found that the evidence did not show that the condition existed prior to October 2001, which the Board notes was the beginning of the Veteran's second period of active service.  The expert further opined that it is not likely that the condition is related to the symptoms and signs that may have occurred within one year after August 2002.  The expert found that the Veteran's in service complaints were "clearly temporary and healed uneventfully."  Again the opinion was rendered that the Veteran's should disorder is not related to his active service.

As a VA medical expert rendered the opinion in September 2013 that the Veteran's shoulder disorder did not exist prior to October 2001, there is not clear and unmistakable evidence that the shoulder disorder pre-existed the Veteran's second period of active service.

It is acknowledged that the Veteran has reported that he has had right shoulder pain since service; however, the Board finds the examination reports that opine that the Veteran's right shoulder disorder was not incurred in service to be more probative as they are based upon examination of the Veteran as well as review of the claims file.  As such, the preponderance of the evidence is against a finding that the Veteran's right shoulder disorder was incurred in service.  In addition, the evidence is against a finding that the Veteran had a right shoulder disability within one year of separation from service.  This includes evidence of an August 2003 examination that found the shoulders normal and the opinion of a VA medical expert that it is not likely that the condition is related to symptoms and signs that may have occurred within one year after August 2002 when the Veteran left active service.  Therefore, entitlement to service connection for a right shoulder disorder is denied.


ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


